Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 03/11/2022 for application number 16/891,730. Claims 1-2, 5, 7, 9, 12-13, 19-20, 22, and 27-30 have been amended. Claims 1-30 are pending.

Reason for Allowance
Claims 1-30 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Seo et al. (US 20150023194 A1; hereinafter “Seo”)
Zhang et al. (US 20210351825 A1; hereinafter “Zhang”)
Kwak et al. (US 20210242988 A1; hereinafter “Kwak”)
Park et al. (US 20170201308 A1; hereinafter “Park”)
Kwak et al. (US 20170237478 A1; hereinafter “Kwak-2”)

Regarding claim 1
“receiving control signaling that configures the UE to transmit a second channel status report corresponding to a plurality of second reference signal symbols associated with a second processing unit utilization, a sum of the first processing unit utilization and the second processing unit utilization exceeding the number of processing units that the UE is capable of simultaneously supporting during a period of time; 
transmitting the first channel status report that is generated by a first processing unit of the number of processing units; and 
transmitting the second channel status report that is generated by a subset of the number of processing units of the second processing unit utilization and comprises an adjusted channel status report that is generated based at least in part on processing a subset of the plurality of second reference signal symbols during a time period in which generation of the first channel status report by the first processing unit at least partially overlaps with generation of the second channel status report by the subset of the number of processing units..”
In contrast, the closest prior art, Seo discloses a method for wireless communications by a user equipment (UE), comprising: transmitting a processing unit budget message that indicates a number of processing units that the UE is capable of simultaneously supporting ([0175] FIG. 10, S1001); receiving control signaling that configures the UE to transmit a first channel status report corresponding to at least one first reference signal symbol associated with a first processing unit utilization ([0179] and Fig. 10, step S1005; [0180]); receiving control signaling that configures the UE to transmit periodic and aperiodic CSIs and restricting the number of CSI measurement objects to be equal to or less than the CSI measurement capability of the UE and dropping periodic CSI when there is timing overlap ([0173]); and transmitting the first channel status report that is generated by a first processing unit of the number of processing units ([0183] and Fig. 10, steps S1007 and S1009). 

Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 27, 29, and 30 mutatis mutandis.  Accordingly, claims1-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471